113 Ariz. 345 (1976)
554 P.2d 1272
The STATE of Arizona, Appellant,
v.
Tony A. MARTINEZ and Andrew E. Garcia, Appellees.
No. 3518-PR.
Supreme Court of Arizona, In Banc.
September 7, 1976.
Dennis DeConcini, Pima County Atty. by John W. Dickinson, Deputy County Atty., Tucson, for appellant.
Scott W. Schlievert, Tucson, for appellee Martinez.
Healy & Beal, P.C. by Robert L. Beal, Jr., Tucson, for appellee Garcia.
CAMERON, Chief Justice.
Petition for review granted. The opinion of the Court of Appeals as reported in 26 Ariz. App. 210, 547 P.2d 62 (1976) is approved and adopted as the opinion of this court.
STRUCKMEYER, V.C.J., and HAYS, HOLOHAN and GORDON, JJ., concur.